


117 HR 5450 IH: Blocking Joseph Robinette Biden’s Overreaching Vaccine Mandates Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5450
IN THE HOUSE OF REPRESENTATIVES

September 30, 2021
Mrs. Harshbarger (for herself, Mr. Carter of Georgia, Mr. Posey, Ms. Herrell, Mr. Rutherford, Mr. Estes, Mr. Duncan, and Mr. Guest) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, Oversight and Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To prohibit the use of Federal funds to implement or enforce a COVID–19 vaccine mandate, and for other purposes.


1.Short titleThis Act may be cited as the Blocking Joseph Robinette Biden’s Overreaching Vaccine Mandates Act. 2.Prohibition of funding for COVID–19 vaccine mandates (a)In generalNo Federal funds may be used to implement or enforce (including through promulgation of any rule or regulation) a COVID–19 vaccine mandate.
(b)DefinitionsIn this and the next section: (1)COVID–19 vaccineThe term COVID–19 vaccine means an immunization that is intended to prevent or mitigate coronavirus disease 2019 (or SARS–CoV–2).
(2)COVID–19 vaccine mandateThe term COVID–19 vaccine mandate means— (A)any requirement that a person, including a Federal employee or an individual performing work or in connection with a contractor with the Federal Government, receive a COVID–19 vaccine; or
(B)any requirement that an employer require an employee or independent contractor to receive a COVID–19 vaccine. (3)EmployerThe term employer means a person engaged in a business affecting commerce who has employees or independent contractors. Such term includes a State or political subdivision of a State but does not include the United States.
3.Prohibition on implementation of COVID–19 vaccination mandate under the Medicare and Medicaid programsNotwithstanding any provision of title XI, XVIII, or XIX of the Social Security Act (42 U.S.C. 1301 et seq., 1395 et seq., 1396 et seq.), the Secretary of Health and Human Services may not— (1)require a health care provider, as a condition of participation in the Medicare or Medicaid program to mandate vaccination of employees against COVID–19; or
(2)otherwise penalize such a provider for such provider’s failure to so mandate such vaccination.  